Case 4:20-cv-00896-ALM-KPJ Document 24 Filed 01/15/21 Page 1 of 2 PageID #: 448

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

                                        DATE: 1/13/2021

 UNITED STATES MAGISTRATE JUDGE                      COURT REPORTER: VIDEO
                                                     RECORDING - PLANO 108
 KIMBERLY C. PRIEST JOHNSON                          COURTROOM DEPUTY: Jane Amerson
  Michael Moates                                   CASE NO.      4:20cv0896 ALM/KPJ
  v.
  Facebook, et al
  ATTORNEY FOR PLAINTIFF                           ATTORNEY FOR DEFENDANT
  Michael Moates, Pro Se Plaintiff                 Christopher C. Kearney, Earl G. Thames, W.
                                                   Hamilton Jordan

          On this day a Video Hearing re: Plaintiff’s Motion for TRO (Dkt. 6) was held in Plano,
 Texas:

 OPEN: 2:03 p.m.                              ADJOURN: 3:03 p.m.

  TIME:        MINUTES:
  2:03         Case Called Appearances made
  2:04         Court addresses issue of Plaintiff representing company D.C. Chronicles – Mr.
               Moates filed Second Amended Complaint no longer naming company as a party –
               Mr. Moates confirms moving forward with TRO and Preliminary Injunction with
               questions from the Court
  2:13         Confirmation by defense counsel Hamilton Jordan that information has been
               preserved
  2:14         Accounts at issue – Facebook Michael Moates; Facebook Messenger Michael
               Moates; Crowd Tangle Michael Moates; Oculus Account Michael Moates;
               WhatsApp Account tied to phone number
  2:16         Argument from Mr. Moates re: substantially likely to be successful on the merits
               of the case as to the Sherman Act and irreparable harm – with questions from the
               Court regarding evidence submitted in the complaints
  2:24         Argument from Mr. Moates re: Irreparable harm with questions from the Court
               regarding specific information
  2:31         Argument from Mr. Moates regarding Grand Jury Subpoena/Investigation with
               questions from the Court
  2:35         Response from defendant’s counsel, Hamilton Jordan with questions from the
               court
Case 4:20-cv-00896-ALM-KPJ Document 24 Filed 01/15/21 Page 2 of 2 PageID #: 449


  2:48     Reply by Mr. Moates
  2:55     Mr. Moates Oral Motion to be able to file electronically – will take under
           advisement
  2:57     Court informs the parties of procedural issue pretrial referral vs. consent cases –
           are the parties willing to consent for Judge Johnson for purposes of injunctive
           relief – with response from defendant’s counsel and Mr. Moates
  3:03     Adjourned



                                                   DAVID A. O’TOOLE, CLERK

                                                   BY:      Jane Amerson
                                                           Courtroom Deputy Clerk
